Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Stewart on 3/8/22.

The application has been amended as follows: 
	Claim 17, lines 4-6, “a base section connected to a riser block, the riser block comprising a means for engaging with the microphone holding section and for enabling rotation of the microphone holding section about a horizontal axis extending through the riser block;” has been changed to ---a base section connected to a riser block, the riser block comprising a means for engaging with the microphone holding section and a means for enabling rotation of the microphone holding section about a horizontal axis extending through the riser block when the base section rests on a floor;---;
	Claim 17, line 11, “the axis.” has been changed to ---the axis; and
			   wherein the apparatus further comprising a tube locking mechanism connected to the base section; and
		                wherein the tube locking mechanism includes a rotatable handle coupled with the base section to engage with the expander shaft section to prevent rotation of the microphone holding section.---.
s 18-19 have been canceled.
Allowable Subject Matter
Claims 1-17 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner




/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        3/15/22